F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          OCT 30 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    RUTH E. GILBERT,

                Plaintiff-Appellant,

    v.                                                   No. 97-6021
                                                    (D.C. No. 95-CV-1932)
    STAR BUILDING SYSTEMS,                               (W.D. Okla.)

                Defendant-Appellee.




                             ORDER AND JUDGMENT *



Before BALDOCK, BARRETT, and MURPHY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
         Plaintiff appeals the district court’s decision granting defendant summary

judgment on plaintiff’s claims that defendant violated the Family and Medical

Leave Act (FMLA), see 29 U.S.C. §§ 2601-2654, Title VII, see 42 U.S.C.

§§ 2000e to 2000e-17, and Oklahoma public policy when it terminated plaintiff’s

employment. 1 This court reviews a summary judgment decision de novo, viewing

the record in the light most favorable to the nonmoving party. See Dye v. United

States, 121 F.3d 1399, 1403-04 (10th Cir. 1997). Summary judgment is

appropriate only if there are no genuinely disputed issues of material fact and the

moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(c).

         We affirm the district court’s decision for substantially the reasons stated in

its order dated November 15, 1996. Although the district court did not

specifically address plaintiff’s claim that defendant had violated its duty to post

notice of FMLA rights, see 29 U.S.C. § 2619(a), summary judgment was

appropriate on that claim as well. See Blumenthal v. Murray, 946 F. Supp. 623,




1
       Plaintiff filed a Fed. R. Civ. P. 60 motion for reconsideration after she filed
her notice of appeal from the district court’s summary judgment decision.
Because she did not file a separate notice of appeal from the district court’s
denial of her motion for reconsideration, however, this court does not have
jurisdiction to review that decision. See Williams v. Chater, 87 F.3d 702, 705 and
n.1 (5th Cir. 1996).

                                           -2-
626-27 (N.D. Ill. 1996) (private litigant has no basis to seek relief for employer’s

violation of FMLA’s requirements for posting notice), and cases cited therein.



      The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED. Plaintiff’s motion to expedite this appeal is DENIED

as moot. Plaintiff’s other pending appellate motions and her request for

appointment of counsel are DENIED.



                                                     Entered for the Court



                                                     Michael R. Murphy
                                                     Circuit Judge




                                         -3-